Cook, J.,
dissenting. The same court that has avoided contract analysis in deciding uninsured/underinsured motorist coverage issues today cites the syllabus of Ohio Farmers Ins. Co. v. Cochran (1922), 104 Ohio St. 427, 135 N.E. 537, for the axiomatic proposition that an insurance policy is a contract between the insurer and the insured. The court’s opinions in State Farm Auto. Ins. Co. v. Alexander (1992), 62 Ohio St.3d 397, 583 N.E.2d 309, and Miller v. Progressive Cos. Ins. Co. (1994), 69 Ohio St.3d 619, 635 N.E.2d 317, however, are landmarks of how far decisions of this court have diverged from that proposition.
The State Farm court abandoned earlier holdings that R.C. 3937.18 does not displace ordinary principles of contract law (see Stanton v. Nationwide Mut. Ins. Co. [1993], 68 Ohio St.3d 111, 113, 623 N.E.2d 1197, 1199), and the cases that followed continued to chip away at the contractual relationship between the insurer and the insured. See, e.g., Holt v. Grange Mut. Cas. Co. (1997), 79 Ohio St.3d 401, 683 N.E.2d 1080 (policy definition of “insured” party inapplicable to exclude coverage of an insured’s wrongful death beneficiary); Schaefer v. Allstate Ins. Co. (1996), 76 Ohio St.3d 553, 668 N.E.2d 913 (policy provision that subjects both a person sustaining bodily injury and a person asserting a derivative claim for loss of consortium based on that bodily injury to a single “per person” limitation invalid); Martin v. Midwestern Group Ins. Co. (1994), 70 Ohio St.3d 478, 639 N.E.2d 438 (“other owned vehicle” exclusion unenforceable).
In Miller; the majority held that, with respect to uninsured/underinsured motorist claims, the two-year statute of limitations for bodily injury (R.C. 2305.10) overrode the principle recognized in Colvin v. Globe Am. Cas. Co. (1982), 69 Ohio St.2d 293, 295, 23 O.O.3d 281, 282, 432 N.E.2d 167, 169, that “[generally, in the absence of a controlling statute to the contrary, a provision in a contract may validly limit, as between the parties, the time for bringing an action on such contract to a period less than that prescribed in a general statute of limitations provided that the shorter period shall be a reasonable one.” Accordingly, the Miller court threw out Colvin, based as it was on principles of contract, in favor of a statute designed to cover tort actions.
Each of the cases cited above has been met with a sharp dissent, and a consistent objection in those dissents was that the court had departed from principles of contract law. I do not criticize the majority’s choice of contract law as the proper overlay for deciding today’s case. Instead, I write to document the paradoxical consequences of applying the legal precepts driving today’s majority to the uninsured/underinsured motorist law now in place.
*292The problem with today’s decision is that the prior decisions of this court in Savoie and Cole have resulted in an interpretation of former R.C. 3937.18(A)(2) that is so contorted that application of even the soundest legal principles to that decisional law works absurdities. Indulging a legal fiction, a majority of this court bases, on principles of contract law, its decision that the parties to these insurance policies agreed to be governed by R.C. 3937.18 as interpreted by Savoie v. Grange Mut. Ins. Co. (1993), 67 Ohio St.3d 500, 620 N.E.2d 809. The majority reaches this determination despite the fact that, at the time of contracting, Hill v. Allstate Ins. Co. (1990), 50 Ohio St.3d 243, 553 N.E.2d 658, syllabus, provided the applicable law and interpreted former R.C. 3937.18(A)(2) in the same manner that it was re-enacted by the General Assembly in Am.Sub.S.B. No. 20. The majority’s determination here also cannot be squared with the clarification by the General Assembly in Section 8 of Am.Sub.S.B. No. 20 (145 Ohio Laws, Part I, 238) that its intent “in amending division (A)(2) of section 3937.18 of the Revised Code [was] to declare and confirm that the purpose and intent of the lUth General Assembly in enacting division (A)(2) of section 3937.18 in Am.H.B. 189 was, and the intent of the General Assembly in amending section 3937.18 in the Revised Code in this act is, to provide an offset against the limits of the underinsured motorist coverage of those amounts available for payment for the tortfeasor’s bodily injury liability coverage.” (Emphasis added.)
The majority announces that it is the statute, not the decisional law of this court, that is incorporated into the contract, thereby creating vested rights. Today’s decision, however, effectively prolongs the life of the decisional law set forth in the third syllabus paragraph of Savoie, creating a vested contractual right in its application, despite the fact that Savoie never found support in the purpose of the statute that it purported to interpret. Even this, however, we should accept as an unavoidable consequence of applying the canons of judicial construction had former R.C. 3937.18(A)(2) been susceptible of the interpretation given in Savoie and later confirmed in Cole v. Holland (1996), 76 Ohio St.3d 220, 667 N.E.2d 353. It was not. See Cole at 227, 667 N.E.2d at 358 (Cook, J., dissenting).
To date this court has never clearly identified an acceptable legal justification for its decisions in Savoie and Cole with respect to R.C. 3937.18(A)(2). Deciding majorities have not stated that former R.C. 3937.18(A)(2)’s setoff provision is either ambiguous or unconstitutional. See Savoie, Cole. Our only indication comes from Justice Pfeifer’s concurring opinion in Beagle v. Walden (1997), 78 Ohio St.3d 59, 66, 676 N.E.2d 506, 510. In Beagle, Justice Pfeifer, author of the Savoie opinion, stated his continuing concern that, although statutorily defined, use of the term “underinsured motorist coverage” in insurance policies is potentially confusing to the unsophisticated contracting insured. Whatever rationale may support that concern, it is not, and never was, the public policy of the *293statute. Accordingly, it is untenable to now interpret Savoie’s third syllabus paragraph as a command of former R.C. 3937.18(A)(2).
At the time these parties entered into the insurance policies at issue, both the decisional law and the statutory law in effect prescribed a setoff of the amount recovered from a tortfeasor’s insurer against the limits of the underinsured motorist coverage. No reasonable expectation could exist that the mandatory offering of underinsured motorist coverage included excess coverage, as later mandated in Savoie. Accordingly, the presumptions that justify applying the law in effect at the time of contracting are absent in this case.
I dissent from the majority’s opinion not because the majority applies the wrong law, but because its decision to now apply contract principles to uninsured/underinsured motorist law cannot be reconciled with our existing opinions on the subject. Moreover, both the former and present versions of R.C. 3937.18(A)(2) provide, and have always provided, that the mandatory offering of underinsured motorist coverage of R.C. 3937.18(A)(2) allows for setoff of sums received from the tortfeasor’s insurer against the insured’s policy limits. Accordingly, there is no logical reason to prolong the controlling effect of Savoie’s third syllabus paragraph.
Lundberg Stratton, J., concurs in the foregoing dissenting opinion.